DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2022 has been entered.

Status of Claims
This action is in reply to the response and amendments received on 16 November 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14, 20, 24, and 26 have been amended.
Claims 1-13, and 23 are cancelled.
Claims 15-19, 21-22, 25, and 27-28 are original / previously presented.
Claims 29-30 are new.
Claims 14-22, and 24-30 are currently pending and have been examined.

Response to Arguments
Regarding the previous objection of claims 24 and 26, the Applicant has successfully amended and/or cancelled the claims, and accordingly the objection is rescinded.  However, note that amendments have prompted a new objection to claim 24.
Regarding the previous 35 USC 112(b) rejection of claims 14-28, the Applicant has successfully amended and/or cancelled the claims, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 103 rejection of claims 14-22, 24-28 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  However, please note the following:
Applicant argues that the references do not render the claims obvious because “Gravelle does not address pollution related issues. Gravelle does not disclose the presently claimed features” (Remarks pg. 6).  Examiner disagrees. Note that claims 14 and 24 only require calculating the fees based on at least one of a type of the vehicle, miles driven, location of the vehicle, type of tires, exhaust emissions, time of day, and amount of traffic.  Calculating based on exhaust emissions is not required if at least one of calculating based on a type of the vehicle, miles driven, location of the vehicle, type of tires, time of day, or amount of traffic is taught by the applied reference.  Here, Gravelle ¶[0042], ¶[0086] details the on-board unit obtains GPS (location of vehicle) and calculates the distance traveled and toll based on distance / mileage-based user charging (miles driven) and HOV / HOT lane usage and what part of a roadway the user is driving on.  Hence, Gravelle calculates fees based at least on the location of the vehicle, and teaches this limitation.  This argument is not persuasive.
Applicant argues that the references do not render the claims obvious because “Claim 14 discloses in part: ‘and provide nonrepudiation for all output fee data from the secure device to the central system, wherein the nonrepudiation includes a private key stored on the secure device and the public key, and the nonrepudiation includes associating a vehicle owner with the fee data from the secure device and administrative measures for removing unfounded suspicion from the vehicle owner, a vehicle manufacturer and authorities responsible for charging the fees,’. These claimed features are not disclosed in the theoretical combination of references.  For this reason alone, the Section 103 rejection should be withdrawn” (Remarks pg. 7).  Examiner disagrees. These limitations are taught by Glachant and Nieuwland.  First, regarding ‘the secure device… configured to… provide nonrepudiation for all output fee data from the secure device to the central system’, Glachant ¶[0085-87], ¶[0119-121], claims 1-3 details the on-board vehicle device obtaining metrics and determining billing charges (output fee data) in a metric report, digitally signing and sending the metric report to the central billing authority that verifies its integrity using a public-private key pair, and provides spot-checking of all metric report data.  Second, regarding ‘the nonrepudiation includes a private key stored on the secure device and the public key, and the nonrepudiation includes associating a vehicle owner with fee data from the secure device and administrative measures for removing unfounded suspicion from the vehicle owner, a vehicle manufacturer and authorities responsible for charging the fees’, Nieuwland ¶[0020], ¶[0029] teaches that the onboard device is associated with the vehicle and vehicle owner; and Glachant Fig 3-4, ¶[0057-59], ¶[0076], ¶[0085-87], ¶[0119-121], claims 1-3, and 5 detail the on-board computing device signs the metric report using its private key and sends the signed metric report to the billing authority which uses its public key to verify the integrity of the vehicle data collected by the vehicle sensors (i.e. removing suspicion of vehicle manufacturer) and ensures its accuracy; and includes the billed vehicle user (i.e. also vehicle owner, per Nieuwland) and billing authority ability to detect any alternation of data with audits and comparison of billing data to signed data, i.e. removing suspicion of the vehicle owner and authorities.  Hence, Nieuwland and Glachant in combination teach these claimed features.  This argument is not persuasive.
Applicant argues that the references do not render the claims obvious because “Claim 14 recites in part: ‘wherein the secure device is configured to authenticate origin and ensure integrity of the fee data to the central system,’.  These claimed features are not disclosed in the theoretical combination of references” (Remarks pg. 7).  Examiner disagrees.  This limitation is taught by Glachant ¶[0076], ¶[0085], ¶[0097], claim 1 which details the on-board computing device signs the metric report and billing charges for integrity so that the billing authority (i.e. central system) can later verity with the corresponding public key, and the metric report also includes GPS and time data.  Hence, Glachant teaches this limitation authenticating the origin and ensuring integrity of fee data to the central system. This argument is not persuasive.
Applicant argues that the references do not render the claims obvious because “Claims 29 and 30 recite in part: ‘wherein the secure device is configured to calculate the fees based on at least one of a type of the vehicle, location of the vehicle, type of tires, exhaust emissions, time of day, and amount of traffic,’ which are not disclosed in Gravelle or any of the other cited references” ( Remarks pg. 7).  Examiner disagrees. Gravelle ¶[0042], ¶[0086] details the on-board unit obtains GPS (location of vehicle) and calculates the distance traveled and toll based on distance / mileage-based user charging (miles driven) and HOV / HOT lane usage and what part of a roadway the user is driving on, i.e. calculating fees based on location of vehicle.  Since Gravelle calculates fees based on location of the vehicle, Gravelle teaches this limitation.  This argument is not persuasive.

Priority
This application 16,066,765 filed on 28 June 2018 is a national stage entry of PCT/NO2016/050272, and claims priority from Norway patent application NO20160003 filed on 4 January 2016.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 28 June 2018, and 8 June 2022 have been acknowledged by the Office.

Claim Objections
Claims 14 and 24 are objected to because of the following informalities.  Appropriate correction is required.
Claim 14:
Claim 14 includes the limitation “wherein the central system comprises a blacklist of lost or stolen security devices”, referring to the devices as ‘security’ devices here while the claim otherwise refers to a ‘secure’ device.  If this is referring to the same type of device, the Office recommends amending to use consistent language for clarity (e.g. lost or stolen secure devices).
Claim 24:
Claim 24 includes the limitation “the secure de vice authenticating origin…” which includes an extra space inside the word ‘device’.  The Office recommends removing the space for clarity.
Claim 24 includes the limitation “the central system comprises a blacklist of lost or stolen security devices”, referring to the devices as ‘security’ devices here while the claim otherwise refers to a ‘secure’ device.  If this is referring to the same type of device, the Office recommends amending to use consistent language for clarity (e.g. lost or stolen secure devices).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29:
Claim 29 includes the single limitation “wherein the secure device is configured to calculate the fees based on at least one of a type of the vehicle, location of the vehicle, type of tires, exhaust emissions, time of day, and amount of traffic”, however claim 14 which claim 29 depends from also includes the limitation “wherein the secure device is configured to calculate the fees based on at least one of a type of the vehicle, miles driven, location of the vehicle, type of tires, exhaust emissions, time of day, and amount of traffic”.  Therefore, claim 29 does not further limit the subject matter upon which it depends, and is rejected under 35 USC 112(d). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 30:
Claim 30 includes the single limitation “wherein the secure device is configured to calculate the fees based on at least one of a type of the vehicle, location of the vehicle, type of tires, exhaust emissions, time of day, and amount of traffic”, however claim 24 which claim 30 depends from also includes the limitation “the secure device calculating the fees based on at least one of a type of the vehicle, miles driven, location of the vehicle, type of tires, exhaust emissions, time of day, and amount of traffic”.  Therefore, claim 30 does not further limit the subject matter upon which it depends, and is rejected under 35 USC 112(d). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15, 17-22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2011/0082797 A1 to Glachant et al. in view of US patent application publication 2013/0201011 A1 to Nieuwland et al. in view of US patent publication 8,402,134 B1 to Hir in view of “Transponder FAQs” <https://www.ezpassritba.com/StaticContent/Page?viewName=TransponderFaq> (<http://web.archive.org/web/20130910083135/https://www.ezpassritba.com/StaticContent/Page?viewName=TransponderFaq> captured on 10 September 2013 using Wayback Machine) to Rhode Island Turnpike and Bridge Authority (hereinafter RITAB).
Claim 14:
	Gravelle, as shown, teaches the following:
A system for charging fees for a vehicle (Gravelle ¶[0034], ¶[0042] details using an onboard unit, tolling data, and odometer / GPS data to compute expected tolls) comprising:
With respect to the following: 
a central system storing a public key; and 
Gravelle, as shown in Fig 3, ¶[0033], ¶[0080] details a central monitoring facility and service center, and the system using encrypted communication including asymmetric encryption, suggesting but not explicitly stating that the central system stores a public key.  However, Glachant teaches this limitation with a centralized server and billing authority that manages the road use charging and uses a stored public key (Glachant Fig 4, ¶[0051], ¶[0058-59], claim 2).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the central system storing a public key as taught by Glachant with the teachings of Gravelle, with the motivation of “vehicle usage-based tolling privacy protection” (Glachant ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the central system storing a public key as taught by Glachant in the system of Gravelle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Gravelle (in view of Glachant) also teaches the following:
a secure device in communication with the central system (Gravelle Fig 3, ¶[0020-21], ¶[0038] details the on-board unit communicating with a regional / national / global service center), 
With respect to the following:
the secure device is associated with the vehicle and a vehicle owner responsible for paying fees, 
Gravelle (in view of Glachant), as shown in ¶[0042], ¶[0062] details the onboard deice is associated with the vehicle and the vehicle’s license plate, and the onboard device is associated with a user of the vehicle who pays the toll accumulated by using the roadway and the device, and Glachant (of Gravelle in view of Glachant), as shown in Fig 4, ¶[0086-87] details the onboard device is associated with the vehicle and a user of the vehicle to bill road usage fees; highly suggesting that the user associated with the device may also be the vehicle owner.  To the extent that Gravelle/Glachant may not explicitly state this, Nieuwland teaches this limitation, with an onboard device that is associated with the vehicle and also the vehicle owner responsible for paying tolling fees and road use citations (Nieuwland ¶[0020], ¶[0029]).
  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device is associated with the vehicle and a vehicle owner responsible for paying fees as taught by Nieuwland with the teachings of Gravelle in view of Glachant, with the motivation of “the payment of tolls along toll roads” (Nieuwland ¶[0001]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device is associated with the vehicle and a vehicle owner responsible for paying fees as taught by Nieuwland in the system of Gravelle in view of Glachant, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gravelle (in view of Glachant in view of Nieuwland) also teaches the following:
the secure device being mounted in the vehicle and configured to receive, process and store fee data (Gravelle ¶[0034], ¶[0037], ¶[0042] details the on-board device receiving data through the communications link from the service center regarding travel lanes and tolls and receiving speedometer data from the vehicle; ¶[0034], ¶[0042] details the accumulated toll is calculated (i.e. processed) and stored in the memory), and 
With respect to the following:
the secure device…configured to…provide nonrepudiation for all output fee data from the secure device to the central system,
Gravelle, as shown in ¶[0042], ¶[0050], ¶[0086] details encrypting the vehicle identification data sent by the device to protect the data and validate that the data comes from an authorized device, encrypting the calculated mileage in a secure memory location within the OBU, and sending this data to the service center, highly suggesting but not explicitly stating that nonrepudiation is provided for all output fee data from the secure device to the central system. To the extent that Gravelle may not explicitly state this, Glachant teaches this limitation with the on-board vehicle device obtaining metrics and determining billing charges (output fee data) in a metric report, digitally signing and sending the metric report to the central billing authority that verifies its integrity using a public-private key pair, and provides spot-checking of all metric report data (Glachant ¶[0085-87], ¶[0119-121], claims 1-3).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device configured to provide nonrepudiation for all output fee data from the secure device to the central system as taught by Glachant with the teachings of Gravelle (in view of Glachant in view of Nieuwland), with the motivation of “vehicle usage-based tolling privacy protection” (Glachant ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device configured to provide nonrepudiation for all output fee data from the secure device to the central system as taught by Glachant in the system of Gravelle (in view of Glachant in view of Nieuwland), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Glachant (of Gravelle in view of Glachant in view of Nieuwland, applying that the associated user of the device and vehicle is the vehicle owner as per Nieuwland above) also teaches the following:
wherein the nonrepudiation includes a private key stored on the secure device and the public key, and the nonrepudiation includes associating a vehicle owner with fee data from the secure device and administrative measures for removing unfounded suspicion from the vehicle owner, a vehicle manufacturer and authorities responsible for charging the fees (Glachant Fig 3-4, ¶[0057-59], ¶[0076], ¶[0085-87], ¶[0119-121], claims 1-3, claim 5 details the on-board computing device signs the metric report using its private key and sends the signed metric report to the billing authority which uses its public key to verify the integrity of the vehicle data collected by the vehicle sensors (i.e. remove suspicion of vehicle manufacturer) and ensure its accuracy; and includes the billed vehicle user (i.e. owner, per Nieuwland) and billing authority ability to detect any alternation of data with audits and comparison of billing data to signed data, i.e. remove suspicion of the vehicle owner and authorities),
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the nonrepudiation includes a private key stored on the secure device and the public key, and the nonrepudiation includes associating a vehicle owner with fee data from the secure device and administrative measures for removing unfounded suspicion from the vehicle owner, a vehicle manufacturer and authorities responsible for charging the fees as taught by Glachant with the teachings of Gravelle (in view of Glachant in view of Nieuwland), with the motivation of “vehicle usage-based tolling privacy protection” (Glachant ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the nonrepudiation includes a private key stored on the secure device and the public key, and the nonrepudiation includes associating a vehicle owner with fee data from the secure device and administrative measures for removing unfounded suspicion from the vehicle owner, a vehicle manufacturer and authorities responsible for charging the fees as taught by Glachant in the system of Gravelle (in view of Glachant in view of Nieuwland), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gravelle does not explicitly state, but Hir teaches the following:
wherein the central system comprises a blacklist of lost or stolen security devices, said blacklist is obtained by the central system configured to receive information of lost or stolen secure devices from an owner… whereby the blacklist is achieved (Hir col 7 ln 1-19, col 10 ln 17-35 and 47-54 details the central server generates and maintains a black list of identifiers of lost or stolen electronic devices as reported by device owners; and the electronic devices include authorization information),
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the central system comprises a blacklist of lost or stolen security devices, said blacklist is obtained by the central system configured to receive information of lost or stolen secure devices from an owner… whereby the blacklist is achieved as taught by Hir with the teachings of Gravelle in view of Glachant in view of Nieuwland, with the motivation that “mobile electronic devices are often targets for theft or robbery” (Hir col 1 ln 22-27).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the central system comprises a blacklist of lost or stolen security devices, said blacklist is obtained by the central system configured to receive information of lost or stolen secure devices from an owner… whereby the blacklist is achieved as taught by Hir in the system of Gravelle in view of Glachant in view of Nieuwland, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Gravelle does not explicitly state, but Rhode Island Turnpike and Bridge Authority (RITBA) teaches the following:
…the central system configured to receive information of lost or stolen secure devices from an owner of the vehicle, said owner is required to report such lost or stolen secure device… (RITBA Can I use my transponder in other vehicles? section, and What if my transponder is lost or stolen? section detail transponder users are required to report lost or stolen transponders immediately to customer service or the RITBA website (i.e. central system) since users are not responsible for any charges incurred after reporting a lost or stolen transponder, however users are still required to pay for any toll charges that occurred prior to reporting; and transponder users register their vehicles to their account),
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the central system configured to receive information of lost or stolen secure devices from an owner of the vehicle, said owner is required to report such lost or stolen secure device as taught by RITBA with the teachings of Gravelle in view of Glachant in view of Nieuwland in view of Hir, with the motivation to “be liable for toll charges prior to notification” (RITBA What if my transponder is lost or stolen? section).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the central system configured to receive information of lost or stolen secure devices from an owner of the vehicle, said owner is required to report such lost or stolen secure device as taught by RITBA in the system of Gravelle in view of Glachant in view of Nieuwland in view of Hir, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Glachant (of Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of RITBA, applying that the associated user of the device and vehicle is the vehicle owner as per Nieuwland above) also teaches the following:
wherein the secure device is configured to authenticate origin and ensure integrity of the fee data to the central system (Glachant ¶[0076], ¶[0085], ¶[0097], claim 1 details the on-board computing device signs the metric report and billing charges for integrity so that the billing authority can later verity with the corresponding public key, and the metric report also includes GPS and time data), and
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device is configured to authenticate origin and ensure integrity of the fee data to the central system as taught by Glachant with the teachings of Gravelle (in view of Glachant in view of Nieuwland in view of Hir in view of RITBA), with the motivation of “vehicle usage-based tolling privacy protection” (Glachant ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device is configured to authenticate origin and ensure integrity of the fee data to the central system as taught by Glachant in the system of Gravelle (in view of Glachant in view of Nieuwland in view of Hir in view of RITBA), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gravelle (in view of Glachant in view of Nieuwland in view of Hir in view of RITBA) also teaches the following:
wherein the secure device is configured to calculate the fees based on at least one of a type of the vehicle, miles driven, location of the vehicle, type of tires, exhaust emissions, time of day, and amount of traffic (Gravelle ¶[0042], ¶[0086] details the on-board unit obtains GPS (location of vehicle) and calculates the distance traveled and toll based on distance / mileage-based user charging (miles driven) and HOV / HOT lane usage and what part of a roadway the user is driving on, i.e. calculate fees based on location of vehicle).
Claim 15:
	Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of RITBA, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
a terminal for verifying and approving fee data, wherein the terminal is in communication with the secure device (Gravelle Fig 4, ¶[0056], ¶[0062], ¶[0062] details a smart phone connected to the OBU can also perform OBU functions including the display of fees and active toll rates, adjusting number of occupants, and selecting whether to activate or disable tolls (i.e. approving fee data) may be performed on the smart phone; in further support of obviousness see also/alternatively Glachant ¶[0031], ¶[0058], ¶[0120-121] which details the billing authority server / personal computer receives the signed metric report (fee data), verifies the data, and upon successful verification (i.e. approving fee data) issues a bill to the user, and one of ordinary skill in the art would at the time of filing would recognize this feature as an obvious modification since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately).
Claim 17:
Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of RITBA, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
an odometer configured to provide a mileage to the secure device (Gravelle ¶[0037], ¶[0088] details the OBU receiving odometer data to calculate miles traveled during a particular period).
Claim 18:
Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of RITBA, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
a PS-receiver for providing positioning data to the secure device (Gravelle ¶[0011], ¶[0020] details the OBU receiving vehicle location data from a GPS receiver).
Claim 19:
Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of RITBA, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
an automatic toll station for recording a time at which the vehicle passes (Gravelle ¶[0047-48] details capturing the timestamp with the license plate number when a vehicle passes a toll / HOT lane enforcement camera, comparing the time stamp and license plate of the photograph with the timestamp and license plate number received over the RF radio broadcast).
Claim 20:
Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of RITBA, as shown above, teach the limitations of claim 19.  Gravelle also teaches the following:
wherein the automatic toll station is configured to recognize a registration number from a license plate attached to the vehicle (Gravelle ¶[0047-48] details using automatic plate recognition to identify the license plate in the photograph captured with the toll / HOT lane enforcement).
Claim 21:
Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of RITBA, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
a radio transceiver for connecting the secure device to a public network (Gravelle Fig 3, ¶[0030], ¶[0033], ¶[0062], ¶[0070], claim 1 details the on-board unit using a GSM transceiver to connect to a telephone or data communications network, and also leveraging a smart phone to connect the OBU to the common carrier network, using a radio link to connect to other OBUs, and the OBU unit includes a GPS receiver to connect to GPS network).
Claim 22:
Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of RITBA, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
wherein the secure device is configured to encrypt fee data (Gravelle ¶[0034], ¶[0042], ¶[0050], ¶[0086] details encrypting the vehicle identification data sent by the device to protect the data and validate that the data comes from an authorized device, encrypting the calculated mileage traveled in a jurisdiction with data obtained from GPS for a tax of roadway use in a secure memory location within the OBU; in further support of obviousness see also/alternatively Glachant Fig 4, ¶[0062-63], ¶[0081], claim 5 detailing encrypting audit file and metric report data by the on-board computing device before data is sent elsewhere, and one of ordinary skill in the art would at the time of filing would recognize this feature as an obvious modification since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately).
Claim 29:
	Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of RITBA, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
wherein the secure device calculating the fees based on at least one of the type of the vehicle, miles driven, location of the vehicle, type of tires, exhaust emissions, time of day, and amount of traffic (Gravelle ¶[0042], ¶[0086] details the on-board unit obtains GPS (location of vehicle) and calculates the distance traveled and toll based on distance / mileage-based user charging (miles driven) and HOV / HOT lane usage and what part of a roadway the user is driving on, i.e. calculating fees based on location of vehicle).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2011/0082797 A1 to Glachant et al. in view of US patent application publication 2013/0201011 A1 to Nieuwland et al. in view of US patent publication 8,402,134 B1 to Hir in view of “Transponder FAQs” <https://www.ezpassritba.com/StaticContent/Page?viewName=TransponderFaq> (<http://web.archive.org/web/20130910083135/https://www.ezpassritba.com/StaticContent/Page?viewName=TransponderFaq> captured on 10 September 2013 using Wayback Machine) to Rhode Island Turnpike and Bridge Authority (hereinafter RITAB), as applied to claim 14 above, and further in view of US patent application publication 2002/0072963 A1 to Jonge
Claim 16:
Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of RITBA, as shown above, teach the limitations of claim 14.  Gravelle does not explicitly state, but Jonge teaches the following:
an emission sensor placed in the exhaust of the vehicle and configured to provide real-time emission data to the secure device (Jonge ¶[0321], ¶[0379] details continuously measuring the exhaust of the vehicle and providing the data to the onboard vehicle equipment).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include an emission sensor placed in the exhaust of the vehicle and configured to provide real-time emission data to the secure device as taught by Jonge with the teachings of Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of RITBA, with the motivation of “a practically usable, effective and flexible system for the levying, and/or the improvement of the variability of all kinds of traffic fees” (Jonge ¶[0080]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include an emission sensor placed in the exhaust of the vehicle and configured to provide real-time emission data to the secure device as taught by Jonge in the system of Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of RITBA, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2011/0082797 A1 to Glachant et al. in view of US patent application publication 2013/0201011 A1 to Nieuwland et al. in view of US patent publication 8,402,134 B1 to Hir in view of US patent application publication 2006/0106671 A1 to Biet
Claim 24:
Gravelle, as shown, teaches the following:
A method for charging fees for a vehicle (Gravelle ¶[0034], ¶[0042] details using an onboard unit, tolling data, and odometer / GPS data to compute expected tolls), the method comprising: 
a secure device mounted in the vehicle receiving, processing and storing fee data from a central system (Gravelle ¶[0034], ¶[0037], ¶[0042] details the on-board device receiving data through the communications link from the service center regarding travel lanes and tolls and receiving speedometer data from the vehicle; ¶[0034], ¶[0042] details the accumulated toll is calculated (i.e. processed) and stored in the memory), 
With respect to the following:
the secure device outputting nonrepudiated fee data to the central system using a private key stored on the secure device and a public key stored on the central system;
Gravelle, as shown in ¶[0042], ¶[0050], ¶[0086] details encrypting the vehicle identification data sent by the device to protect the data and validate that the data comes from an authorized device, encrypting the calculated mileage in a secure memory location within the OBU, and sending this data to the service center, but does not explicitly state the secure device outputting nonrepudiated fee data to the central system using a private key stored on the secure device and a public key stored on the central system.  However, Glachant teaches this limitation with the on-board vehicle device obtaining metrics and determining billing charges (output fee data) in a metric report, digitally signing the metric report with a private key and sending the report the central billing authority that verifies its integrity using the public key of the public-private key pair, and provides spot-checking of all metric report data (Glachant Fig 4, ¶[0059], ¶[0065], ¶[0085-87], ¶[0119-121], claims 1-3).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device outputting nonrepudiated fee data to the central system using a private key stored on the secure device and a public key stored on the central system as taught by Glachant with the teachings of Gravelle, with the motivation of “vehicle usage-based tolling privacy protection” (Glachant ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device outputting nonrepudiated fee data to the central system using a private key stored on the secure device and a public key stored on the central system as taught by Glachant in the system of Gravelle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
the secure device is associated with the vehicle and a vehicle owner responsible for paying fees;
Gravelle (in view of Glachant), as shown in ¶[0042], ¶[0062] details the onboard deice is associated with the vehicle and the vehicle’s license plate, and the onboard device is associated with a user of the vehicle who pays the toll accumulated by using the roadway and the device, and Glachant (of Gravelle in view of Glachant), as shown in Fig 4, ¶[0086-87] details the onboard device is associated with the vehicle and a user of the vehicle to bill road usage fees; highly suggesting that the user associated with the device may also be the vehicle owner.  To the extent that Gravelle/Glachant may not explicitly state this, Nieuwland teaches this limitation, with an onboard device that is associated with the vehicle and also the vehicle owner responsible for paying tolling fees and road use citations (Nieuwland ¶[0020], ¶[0029]).
  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device is associated with the vehicle and a vehicle owner responsible for paying fees as taught by Nieuwland with the teachings of Gravelle in view of Glachant, with the motivation of “the payment of tolls along toll roads” (Nieuwland ¶[0001]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device is associated with the vehicle and a vehicle owner responsible for paying fees as taught by Nieuwland in the system of Gravelle in view of Glachant, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Glachant (of Gravelle in view of Glachant in view of Nieuwland) also teaches the following:
the secure device authenticating origin and ensuring integrity of the fee data to the central system (Glachant ¶[0076], ¶[0085], ¶[0097], claim 1 details the on-board computing device signs the metric report and billing charges for integrity so that the billing authority can later verity with the corresponding public key, and the metric report also includes GPS and time data), and
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device authenticating origin and ensuring integrity of the fee data to the central system as taught by Glachant with the teachings of Gravelle (in view of Glachant in view of Nieuwland), with the motivation of “vehicle usage-based tolling privacy protection” (Glachant ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device authenticating origin and ensuring integrity of the fee data to the central system as taught by Glachant in the system of Gravelle (in view of Glachant in view of Nieuwland), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gravelle does not explicitly state, but Hir teaches the following:
wherein the central system comprises a blacklist of lost or stolen security devices (Hir col 7 ln 1-19, col 10 ln 17-35 and 47-54 details the central server generates and maintains a black list of identifiers of lost or stolen electronic devices as reported by device owners; and the electronic devices include authorization information);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the central system comprises a blacklist of lost or stolen security devices as taught by Hir with the teachings of Gravelle in view of Glachant in view of Nieuwland, with the motivation that “mobile electronic devices are often targets for theft or robbery” (Hir col 1 ln 22-27).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the central system comprises a blacklist of lost or stolen security devices as taught by Hir in the system of Gravelle in view of Glachant in view of Nieuwland, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
assigning installation and maintenance of the secure device and associated sub systems to a service center for vehicle maintenance;
Gravelle, as shown in ¶[0038] details installing the on-board unit (i.e. the secure device and its associated sub systems) in the vehicle, but does not explicitly state assigning installation and maintenance of the secure device and associated sub systems to the service center for vehicle maintenance.  However, Biet teaches this limitation with vehicles equipped at an authorized service center, that performs the installation, repairs and cyclical checking of the vehicle device (Biet ¶[0019], ¶[0024], ¶[0043]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to assign installation and maintenance of the secure device and associated sub systems to the service center for vehicle maintenance as taught by Biet with the teachings of Gravelle in view of Glachant in view of Nieuwland in view of Hir, with the motivation to “provide an improved road toll collection system” and “convenience for the operator is increased” (Biet ¶[0005]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include assigning installation and maintenance of the secure device and associated sub systems to the service center for vehicle maintenance as taught by Biet in the system of Gravelle in view of Glachant in view of Nieuwland in view of Hir, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gravelle (in view of Glachant in view of Nieuwland in view of Hir in view of Biet, applying that the associated user of the device and vehicle is the vehicle owner as per Nieuwland above) also teaches the following:
the secure device calculating the fees based on at least one of the type of the vehicle, miles driven, location of the vehicle, type of tires, exhaust emissions, time of day, and amount of traffic (Gravelle ¶[0042], ¶[0086] details the on-board unit obtains GPS (location of vehicle) and calculates the distance traveled and toll based on distance / mileage-based user charging (miles driven) and HOV / HOT lane usage and what part of a roadway the user is driving on, i.e. location of vehicle); and
charging the fees to the vehicle owner (Gravelle ¶[0072] details billing the customer based on the obtained OBU data; in further support of obviousness see also/alternatively Nieuwland ¶[0017], ¶[0020] detailing charging the account associated with the vehicle device and vehicle owner, and one of ordinary skill in the art would at the time of filing would recognize this feature as an obvious modification since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately).
Claim 30:
	Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of Biet, as shown above, teach the limitations of claim 24.  Gravelle also teaches the following:
wherein the secure device calculating the fees based on at least one of the type of the vehicle, miles driven, location of the vehicle, type of tires, exhaust emissions, time of day, and amount of traffic (Gravelle ¶[0042], ¶[0086] details the on-board unit obtains GPS (location of vehicle) and calculates the distance traveled and toll based on distance / mileage-based user charging (miles driven) and HOV / HOT lane usage and what part of a roadway the user is driving on, i.e. calculating fees based on location of vehicle).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2011/0082797 A1 to Glachant et al. in view of US patent application publication 2013/0201011 A1 to Nieuwland et al. in view of US patent publication 8,402,134 B1 to Hir in view of US patent application publication 2006/0106671 A1 to Biet, as applied to claim 24 above, and further in view of Home page <https://www.sierrainstruments.com/autotest/> (<http://web.archive.org/web/20130105063007/https://www.sierrainstruments.com/autotest/> captured on 4 January 2013 using Wayback Machine) to Sierra-CP Engineering (hereinafter Sierra-CP).
Claim 25:
	Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of Biet, as shown above, teach the limitations of claim 24.  With respect to the following:
accrediting a trusted third party to calibrate an instrument for measuring concentration of a substance in the exhaust of the vehicle.
Gravelle, as shown in ¶[0037], ¶[0087] details obtaining vehicle data (e.g. speed, acceleration, mileage) and measurement of vehicle data for tolling and indicators of hard driving; and Glachant Fig 3, ¶[0049] details vehicle sensors (i.e. instruments) to measure speed, acceleration, and ‘any condition or parameter’ about or around the automobile’; but Gravelle / Glachant does not explicitly state accrediting a trusted third party to calibrate an instrument for measuring concentration of a substance in the exhaust of the vehicle.  However, Sierra-CP teaches this limitation with an accredited business that provides reliable and accurate engine and vehicle testing systems for vehicle emissions, including the BG3 for vehicle emissions testing (Sierra-CP Home page ¶ beginning “Breakthrough in Cost-Effective Vehicle Emission Testing…”, ¶ beginning “When you need reliable, accurate engine and vehicle testing hardware…”, graphics including BBB and ISO 9001 logos).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include accrediting a trusted third party to calibrate an instrument for measuring concentration of a substance in the exhaust of the vehicle as taught by Sierra-CP with the teachings of Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of Biet, with the motivation of taking “tracked vehicle testing to a new, more comprehensive level” (Sierra-CP Home page ¶ beginning “When you need reliable, accurate engine and vehicle testing hardware…”). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include accrediting a trusted third party to calibrate an instrument for measuring concentration of a substance in the exhaust of the vehicle as taught by Sierra-CP in the system of Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of Biet, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2011/0082797 A1 to Glachant et al. in view of US patent application publication 2013/0201011 A1 to Nieuwland et al. in view of US patent publication 8,402,134 B1 to Hir in view of US patent application publication 2006/0106671 A1 to Biet in view of Home page <https://www.sierrainstruments.com/autotest/> (<http://web.archive.org/web/20130105063007/https://www.sierrainstruments.com/autotest/> captured on 4 January 2013 using Wayback Machine) to Sierra-CP Engineering (hereinafter Sierra-CP), as applied to claim 25 above, and further in view of US patent application publication 2010/0023292 A1 to Willard et al.
Claim 26:
Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of Biet in view of Sierra-CP, as shown above, teach the limitations of claim 25.  With respect to the following:
calibrating the emission sensor to the instrument.
Sierra-CP (of Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of Biet in view of Sierra-CP), as shown in Home page ¶ beginning “Breakthrough in Cost-Effective Vehicle Emission Testing…”, ¶ beginning “When you need reliable, accurate engine and vehicle testing hardware…” details an instrument such as the BG3 that reliably and accurately measures the vehicle emissions; but does not explicitly state calibrating the emission sensor vehicle data collection device to the instrument.  However, Willard teaches this limitation using an instrument tool to receive data from the in-vehicle monitoring device with exhaust sensors for determining emissions and calibrating said vehicle monitoring device (Willard ¶[0001], ¶[0003], ¶[0084-85], claim 34).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to calibrate the emission sensor to the instrument as taught by Willard with the teachings of Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of Biet in view of Sierra-CP, with the motivation that “it will also need to be calibrated for these outputs to be reliable” (Willard ¶[0003]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include calibrating the emission sensor to the instrument as taught by Willard in the system of Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of Biet in view of Sierra-CP, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2011/0082797 A1 to Glachant et al. in view of US patent application publication 2013/0201011 A1 to Nieuwland et al. in view of US patent publication 8,402,134 B1 to Hir in view of “Transponder FAQs” <https://www.ezpassritba.com/StaticContent/Page?viewName=TransponderFaq> (<http://web.archive.org/web/20130910083135/https://www.ezpassritba.com/StaticContent/Page?viewName=TransponderFaq> captured on 10 September 2013 using Wayback Machine) to Rhode Island Turnpike and Bridge Authority (hereinafter RITAB), as applied to claim 14 above, and further in view of US patent application publication 2016/0180604 A1 to Wilson et al.
Claim 27:
Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of RITAB, as shown above, teach the limitations of claim 14.  With respect to the following:
a terminal configured to connect a smartphone, tablet or personal computer to the secure device.
Gravelle, as shown in ¶[0063] details connecting a smartphone to the onboard tolling device using Bluetooth, but does not explicitly state using a terminal to connect a smartphone / tablet / personal computer to the secure device.  However, Wilson teaches this limitation using an OBD II connector to connect both the vehicle computing device (i.e. secure device) executing the toll program and a mobile communication device / tablet / personal digital assistant (Wilson Fig 2, ¶[0034], ¶[0036-37]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a terminal configured to connect a smartphone, tablet or personal computer to the secure device as taught by Wilson with the teachings of Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of RITAB, with the motivation “for exchanging communications between a phone and toll gateway to collect information and toll payments” (Wilson ¶[0001]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a terminal configured to connect a smartphone, tablet or personal computer to the secure device as taught by Wilson in the system of Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of RITAB, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2011/0082797 A1 to Glachant et al. in view of US patent application publication 2013/0201011 A1 to Nieuwland et al. in view of US patent publication 8,402,134 to Hir in view of US patent application publication 2006/0106671 A1 to Biet, as applied to claim 24 above, and further in view of US patent application publication 2016/0180604 A1 to Wilson et al.
Claim 28:
Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of Biet, as shown above, teach the limitations of claim 24.  With respect to the following:
connecting a smartphone, tablet or personal computer to the secure device by a terminal.
Gravelle, as shown in ¶[0063] details connecting a smartphone to the onboard tolling device using Bluetooth, but does not explicitly state connecting a smartphone, tablet or personal computer to the secure device by a terminal.  However, Wilson teaches this limitation using an OBD II connector to connect both the vehicle computing device (i.e. secure device) executing the toll program and a mobile communication device / tablet / personal digital assistant (Wilson Fig 2, ¶[0034], ¶[0036-37]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include connecting a smartphone, tablet or personal computer to the secure device by a terminal as taught by Wilson with the teachings of Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of Biet, with the motivation “for exchanging communications between a phone and toll gateway to collect information and toll payments” (Wilson ¶[0001]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include connecting a smartphone, tablet or personal computer to the secure device by a terminal as taught by Wilson in the system of Gravelle in view of Glachant in view of Nieuwland in view of Hir in view of Biet, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent publication 5,668,878 to Brands details secure cryptographic methods for electronic transfer of information, noting col 2 ln 55-65, col 19 ln 10-13 details requiring parties to report stolen or lost computing devices and correspondingly distributing blacklists.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628